           Case 19-01230-SMG   Doc 216   Filed 09/10/21   Page 1 of 18




                   UNITED STATES BANKRUPTCY COURT
                    SOUTHERN DISTRICT OF FLORIDA
                          BROWARD DIVISION



In re:

SEVEN STARS ON THE HUDSON
CORPORATION, d/b/a ROCKIN’ JUMP                 Case No. 20-19106 - SMG
                                                Chapter 11
          Debtor,
____________________________________/

SEVEN STARS ON THE HUDSON                       Adversary Proceeding
CORPORATION, d/b/a ROCKIN’ JUMP,                No. 19-01230

            Plaintiff
v.

MDG POWERLINE HOLDINGS, LLC
AND XBK MANAGEMENT LLC,
d/b/a XTREME ACTION PARK,


            Defendants.

___________________________________

            DEBTOR’S OPPOSITION TO MDG POWERLINE HOLDINGS,
     LLC’S MOTION TO STRIKE DECLARATION AND MOTION FOR SANCTIONS
              Case 19-01230-SMG               Doc 216       Filed 09/10/21       Page 2 of 18




                                             INTRODUCTION

        The Plaintiff-Debtor, Seven Stars On The Hudson Corporation, d/b/a Rockin’ Jump

(“Plaintiff”) hereby submits this memorandum of law in opposition to the Motion of MDG

Powerline Holdings, LLC (“Landlord” or “MDG”) to Strike the Declaration of Eddy Manzo-

Berding submitted in opposition to the respective motions by MDG and XBK Management, LLC

d/b/a Xtreme Action Park (“Xtreme”)1 for summary judgment as well as the Motion for Sanctions

under Fed. R. Civ. P. 37(c) (collectively the “Motion”).

        The crux of the Motion is that Ms. Manzo-Berding’s Declaration (the “Declaration”)

submitted in opposition to each of the Motions for Summary Judgment filed by the Defendants

(the “MSJ”) is a sham affidavit offered solely to avoid summary judgment and that it should be

stricken or disregarded by this Court. Motion at 2.                 MDG claims that the Declaration is

inconsistent with Ms. Manzo-Berding’s prior deposition testimony, the interrogatory responses

and the initial disclosures submitted by Plaintiff, and that for the first time, Plaintiff is offering

new theories of damages based on “diminution of business value” and reliance damages in the

form of the cost of the investment associated with the building of the franchise.

        However, the Declaration is not “inconsistent” to such a degree as to warrant the striking

of the Declaration. For one thing, Ms. Manzo-Berding did not solely rely on “lost profits” as a

damage theory for all claims. There is no statement in Ms. Manzo-Berding’s declaration that

indicates that lost profits are the sole and only theory that Plaintiff will rely on in this action.2 And

while some of the questions appear to point in that direction, the questions were somewhat

confusing (as discussed below). Ms. Manzo-Berding did make it abundantly clear at the time of



1
        By separately filed Joinder, Xtreme joins in the Motion.

2
        Plaintiff incorporates its opposition to the Motions for Summary Judgment filed by both Defendants.

                                                        2
             Case 19-01230-SMG           Doc 216      Filed 09/10/21        Page 3 of 18




her deposition that Plaintiff would be relying on an expert to assist Plaintiff in providing the

damage analysis. At that time, Plaintiff had just secured litigation funding (approved by this

Court), a portion of which (up to $25,000) was to be used for testifying expert costs. However,

following this deposition, Defendants succeeded in barring such testimony because the Expert

Report had not been furnished by April 6, 2021. As Ms. Manzo-Berding explains, because of that

order, Legalist (the Funder) did not release any funds for the hiring of an expert—even a non-

testifying one-- to assist Plaintiff on the issue of damages. Because of this, Plaintiff’s owners had

to essentially become their own expert and lay before the Court the financial data supporting

Plaintiff’s claims as well as the impact of the Defendants’ wrongful actions had on Plaintiff’s

business.

       Plaintiff would also ask the Court to consider the fact that it has consistently stated and has

submitted sufficient evidence that Defendants’ actions were aimed at harming or destroying its

business. The deposition testimony in this case shows that Defendants were well aware of the

diminution of business value. In fact, Plaintiff has not just alleged that Defendant’s ultimate goal

was to destroy Plaintiff’s business but, in fact, has even offered evidence to support that assertion.

For instance, in Plaintiff’s Final Opposition Memo to Xtreme’s Motion for Summary Judgment,

Plaintiff referenced email communications between the Defendants and counsel about how to

“beat [Plaintiff] into default.” Opposition to XBK Management LLC d/b/a Xtreme Action Park

Motion for Summary Judgment, Daly Decl. ¶ 1 (Goldfarb Dep. Ex. 26).

       Defendants’ actions have virtually eliminated Plaintiff’s presence at the front of the facility

notwithstanding Plaintiff’s lease rights to signage. The front area of the facility is so important

given that guests buy their Xtreme Action Park attraction tickets in this area before realizing that

there might be additional attraction options at the back of the facility.



                                                  3
                Case 19-01230-SMG                Doc 216         Filed 09/10/21         Page 4 of 18




         The record also shows that the Landlord understood Plaintiff was arguing the equivalent

of the loss of business value. MDG’s counsel cross-examined Jens Berding at length on the value

of the business. See DE # 190, pgs. 48-50 (Bankruptcy Case Docket No. 20-19106). Finally,

during Ms. Manzo-Berding’s deposition, she did not hesitate to point out the harm inflicted by

Defendants. She testified:

       Q.      And can you identify for me the evidence that Seven Stars has that the landlord
was deliberately trying to harm your business?

       A.      Well, definitely the removal of the desk. The removal of our interior signs, the
arrow. The fact that . . . when we have the desk, the electricity was cut and the fact that the staff
constantly misled guest when they come to the premises, delays the food, all these actions harm
us.

Motion, Ex. C, pg. 237 (lines 5-13).

                       THE DECLARATION SHOULD NOT BE STRICKEN

         The content of Declaration does not amount to “a wholesale revision” of Ms. Manzo-

Berding’s deposition testimony that would justify the harsh sanction of preclusion which is what

Defendants seek here.           The “sham affidavit” as applied by this Circuit should be applied

“sparingly.”       See       Latimer       v.     Roaring        Toyz,      Inc.,     601      F.3d      1224       (11th

Cir.2010); Rollins v. TechSouth, Inc., 833 F.2d 1525 (11th Cir. 1987). The opposing party bears

a heavy burden to exclude an affidavit under the sham affidavit rule. In re Stand TV Seal,

Products Liability Litigation, 636 F.Supp.2d 1333 (N.D.Ga. 2009).3

         Before a subsequent affidavit can be characterized as a sham and thus disregarded when

considering summary judgment, the Declaration must contain statements that clearly contradict


3
          Whether the damages are in the form of lost profits or loss of value, Plaintiff is entitled to put on evidence of
both, particularly as there was a terminated business. See Bird Lakes Dev. V. Meruelo, 626 So.2d 234, 238 (Fla. 3d
DCA 1993)(“[l]ost profits are recoverable as general damages where they flow directly and immediately from the
breach of a contract.”) Such profits are also recoverable for its claim of tortious interference. See Blueskygreenland
Envtl. Solutions, LLC v. 21st Century Planet Fund, LLC, 2014 WL 12515274 (S.D. Fla. July 22, 2014)(noting that lost
profits are recoverable in tort cases); Tymar Distribution LLC v. Mitchell Group USA, LLC, 2021 WL 4077966 (S.D.
Fla. Sept. 8, 2021)(past lost profits under FDUTPA recoverable)

                                                            4
             Case 19-01230-SMG          Doc 216       Filed 09/10/21    Page 5 of 18




responses to earlier unambiguous questions. The contradictions must be explicit and “consist of

clear answers to unambiguous questions which negate the existence of any genuine issue of

material fact.” Van T. Junkins and Associates v. U.S. Industries, 736 F.2d 656, 657 (11th Cir.

1984); Rollins, 833 F.2d at 1530; see also Lane v. Celotex Corp., 782 F.2d 1526, 1532 (11th Cir.

1986). An affidavit or declaration may not be disregarded as a sham where the differences

between deposition testimony and affidavit are simply “discrepancies which create an issue of

credibility that go to the weight of the evidence.” Tippens v. Celotex Corp., 805 F.2d 949, 953

(11th Cir. 1986); In re Stand ‘N Seal, Products Liability Litigation, supra, at 1335.

       As explained by the 11th Circuit in Tippens:

               We apply this rule sparingly because of the harsh effect this rule may have
       on a party's case. In addition, we feel that “[t]o allow every failure of memory or
       variation in a witness's testimony to be disregarded as a sham would require far too
       much from lay witnesses and would deprive the trier of fact of the traditional
       opportunity to determine which point in time and with which words the... affiant...
       was stating the truth.”

Id., 805 F.2d at 953-54 (11th Cir. 1986).

       Defendants have not claimed and cannot claim that Ms. Berding made statements that

clearly contradict responses to earlier unambiguous questions. As demonstrated below, Ms.

Manzo-Berding explained why she could not give a definitive answer at the time of her deposition.

See Declaration of Eddy Manzo-Berding, dated September 10, 2021, ¶ 9. She should not be now

penalized for providing further information as to the question of available damages based on

further investigation and research conducted after this Court denied the motion to extend the expert

discovery deadline.

A.     ALLEGED INCONSISTENCIES WITH DEPOSITION

       MDG’s asserts that it “repeatedly asked what, if any, actual damages Plaintiff allegedly

suffered because of the alleged conduct in the Second Amended Complaint” and claims that Ms.

                                                 5
              Case 19-01230-SMG           Doc 216      Filed 09/10/21     Page 6 of 18




Manzo-Berding’s answer was that Plaintiff was only seeking damages related to “lost revenues

from declining sales”. Motion pg. 5. MDG further claims that Ms. Manzo-Berding did not testify

to out-of-pocket expenses that Plaintiff was pursuing and could not answer with respect to the

classes of available damages. However, Ms. Manzo-Berding did testify as to the reason the

Plaintiff could not provide a more precise answer regarding the classification of damages—

because Plaintiff needed the assistance of an expert which she anticipated in this case. “Well, it

looks simple for you, because you are the legal counsel, but to me it doesn’t look simple because

I don’t know what else or other type of damages are out there….I don’t know the classification of

damages. Sorry, but that ‘s where I cannot feel assertive about answering that question. I don’t

know all the type of damages there are out there. You see, that’s the reason I don’t answer

assertive.” Motion, Ex. C, pg 147, lines18-25. Ms. Manzo-Berding made it clear that the analysis

of damages centered on the steep decline in revenues as well as Defendants’ actions in isolating

Plaintiff’s business. She testified: “I think our position here is that the lack of signage interior and

exterior both combined. Because it was removed, impacted on people finding us and therefore

selling tickets to them. It’s a comprehensive element.” Motion, Ex. C, pg. 145 (lines 24-25) – pg.

146 (lines 1-2). She was not evasive-she was direct. At the time she testified, this Court’s order

barring expert testimony had not been entered and Plaintiff fully expected to be able to rely on

expert testimony for damage analysis. In fact, the Court entered an order approving the litigation

funding agreement on April 14, 2021, which was eight days after the expiration of the April 6,

2021 due date for expert reports and five days before Ms. Manzo-Berding testified.

        MDG’s further argument that Ms. Manzo-Berding “failed to identify any out-of-pocket or

actual damages” is also somewhat misleading. Motion, pg. 6. MDG’s counsel asked her whether

she was seeking out-of-pocket damages related to specific wrongful acts by Defendants. What



                                                   6
             Case 19-01230-SMG            Doc 216      Filed 09/10/21   Page 7 of 18




should be remembered is that the Second Amended Complaint was based on cumulative and

escalating wrongful acts. See Daly Declaration (Aug. 17, 2021), ¶ 5 (Ex. 4, ¶¶ 112, 121, 131, 135,

139, and 152-53). Thus, the cost of a replacing a poster might not amount to much, but the removal

of the poster along with other interior and exterior signage, and obliteration of any presence in the

front of the facility, would have a direct and discernable impact on foot traffic to the Leased

Premises. Motion, Ex. C, pgs. 145 (lines 17-25) - 146, (lines 1-2)(describing the impact of

Defendants’ actions as having a “comprehensive” impact).

       MDG’s assertion that Ms. Manzo-Berding “expressly denied” that Plaintiff was “seeking

to recover for any actual expenses incurred prior to June 15, 2017”, misrepresents her actual

testimony in which she merely responded to a question as to whether she was seeking a recovery

for harm that occurred prior to 2017. She testified:

        Q.      I’m trying to figure out if you’re claiming in your lawsuit some kind of harm that
you – that Seven Stars received or claims it received prior to the signing of this—of this
Amendment against the landlord in particular? For instance, are you – are you seeking damages
related to the HVAC system?

       A.      No.

       Q.      Are you seeking damages relating to the construction of the bathroom?

       A.      No.

       …

        Q.     … Is Seven Stars claiming damages relating to any signage issues that arose prior
to June of 2017?

       A.      Signage, yes.

       Q.      . . . Can you tell me what –

       A.      Prior to it, no. Prior to it, no.

         Q.     . . . So the signage issue in the complaint arose after this amendment was executed?
Is that your testimony?

                                                   7
             Case 19-01230-SMG            Doc 216     Filed 09/10/21      Page 8 of 18




       A.      The signage issues, yes.

Motion, Ex. C, pg. 206 (lines 8-17) – 207 (lines 1-10).
      MDG also distorts her testimony by asserting that she only testified as to “lost profits”

when in fact she testified to lost revenue from lost ticket sales. It is MDG that repeatedly uses the

term “lost profits” interchangeably with “lost ticket sales” and in some instances uses profits and

revenue interchangeably. See Motion pg. 7. The following exchanges demonstrate this:

       Q.      … I’m apologizing if this seems technical. But so it sounds like what you’re
describing is you are seeking lost profits and damages.; is that true?

         A.      Well, as you know, I’m not a technical expert . . I cannot affirm or say this is loss
of profit, this is a loss of income, you know. I cannot define this technical aspect but what is for
sure is that if you cannot see, us, you cannot find us, that translate into not selling tickets.

Motion, Ex. C, pg. 144 (lines 15 – 20) – pg. 145 (lines 1-6).

       In another example, she testified:

         Q.      …are the damages you’re seeking regarding the arrow, lost profit, lost ticket sales,
is that the type of damages you’re seeking?

       A.      Yes.

Motion, Ex. C, pg. 171 (lines 9-12).

       And in yet another example, she testified:

        Q.      … You are trying to claim revenues or profits that you say you would have received
if you had better signage or if the signage on the front – I just want to talk at the moment just about
that poster by the front door, you believe you would have received more income or more profits
had that signage remained. That’s your theory?

       A.       I think our position here is that the lack of signage interior and exterior both
combined. Because it was removed, impacted on people finding us that therefore selling tickets
to them. It’s a comprehensive element.

Motion, Ex. C, pgs. 145 (lines 17-25) – 146 (lines 1-2).




                                                  8
             Case 19-01230-SMG           Doc 216      Filed 09/10/21     Page 9 of 18




       Ms. Manzo-Berding made it abundantly clear that the factual basis for the damages sought

stemmed from the wrongful actions of the Defendants and that there was a clear link between these

wrongful actions and the economic harm to the business. She testified:

       Q.      And can you identify for me the evidence that Seven Stars has that the landlord
was deliberately trying to harm your business?

        A.    Well, definitely the removal of the desk. The removal of our interior signs, the
arrow. The fact that . . . when we have the desk, the electricity was cut and the fact that the staff
constantly misled guests when they come to the [Leased Premises], delays the food, all these
actions harm us.

MDG Ex. C , pg. 237 (lines 5-13).

       That she was not certain of answers to all the questions asked--several which were

ambiguous and unclear--is not a reason to strike her Declaration. As the Court in Tippens held,

“[t]o allow every failure of memory or variation in a witness's testimony to be disregarded as

a sham would require far too much from lay witnesses and would deprive the trier of fact of the

traditional opportunity to determine which point in time and with which words the . . . affiant . . .

was stating the truth.” Tippens 805 F.2d at 953-54; see also Strickland v. Norfolk S. Ry. Co., 692

F.3d 1151, 1162 (11th Cir. 2012) ( “[where] the apparent contradiction derives not from purposeful

fabrication but instead from dialectical misunderstanding ... any apparent contradiction becomes

‘an issue of credibility or go[es] to the weight of the evidence”).

       MDG’s motion to strike her Declaration because she did not provide this information

during her deposition is clearly an unwarranted and harsh sanction in the absence of conduct

evincing deliberate and contumacious conduct, particularly considering that MDG has not proven

the existence of any clearly contradictory statements. As Ms. Manzo-Berding explains, the

information regarding valuation was determined after consultation with counsel and based on

caselaw that referred to loss or diminution of business value as an alternate theory of damages.



                                                  9
               Case 19-01230-SMG               Doc 216         Filed 09/10/21       Page 10 of 18




This loss of value is pertinent here given that there is no longer a franchise, and Defendants’ actions

in isolating Plaintiff’s business, the lack of signage and no presence at the front of the facility has

all contributed to the business’ diminished value. If Defendants engage in behaviors that are

designed to ensure Plaintiff’s foot traffic is substantially decreased, the Park’s business value will

be very low.

         There is nothing “inherently inconsistent” in her Declaration that would warrant striking

it. See Allen v. Bd. Of Pub. Educ for Bibb Co., 495 F. 3d 1306, 1316-17 (11th Cir. 2007)

(quoting Rollins, 833 F.2d 1525, 1530(11th Cir. 1987)).4 Certainly, at a trial, Defendants would be

free to cross-examine her if there was any substantial difference between her deposition testimony

and her Declarations that could not be plausibly explained. See Continental Cas. Corp. v. First

Financial Employee Leasing, Inc., 716 F.Supp.2d 1176, 1191 (M.D. Fla. 2010) (“[a]lthough Rule

30(b)(6) testimony is that of the corporation, it does not constitute a judicial admission and the

corporation “is no more bound than any witness is by his or her prior deposition testimony. A

witness is free to testify differently from the way he or she testified in a deposition, albeit at the

risk of having his or her credibility impeached by the introduction of the deposition.”) 5

B.       ALLEGED INCONSISTENCIES WITH INTERROGATORY RESPONSES




4
          MDG’s contention that Ms. Manzo-Berding is not qualified to set forth the EBITDA values is specious.
Plaintiff produced its financials during discovery and MDG has always had access to Plaintiff’s financials as it was a
creditor in Plaintiff’s bankruptcy and even cross-examined Plaintiff’s principals at length during multiple hearings
held in the Bankruptcy case. See MDG Motion for Summary Judgment Ex. G. In any event, the EBITDA values are
a mathematical computation based on financials already in MDG’s possession. As the Court held in Nephron
Pharmaceuticals Corporation v. Hulsey, 2020 WL 7684863 (M.D. Fla. Oct. 7, 2020)“it has been no secret what
damages Plaintiff seeks, and the damages do not require complex calculations”(internal citation and quotation
omitted).

5
          Ms. Manzo-Berding throughout her deposition candidly responded to questions regarding damages and the
intent to rely upon an expert to advise as to how to measure the damages. This is not an example of Plaintiff acting
coyly and feigning ignorance. Rule 30(b)(6) only requires that the corporate entity designate and prepare an individual
to testify as to all delineated information “known or reasonably available to the organization ” at the time of the
deposition. That is exactly what she testified to.

                                                          10
            Case 19-01230-SMG           Doc 216       Filed 09/10/21    Page 11 of 18




       MDG makes two arguments relating to inconsistency between the Interrogatory Responses

(as amended) and Ms. Manzo-Berding’s deposition. First, that Plaintiff improperly referred to

settlement discussions. Second, that Plaintiff failed to identify the “specific types of or bases for

its damages claim”. Motion at 9. Note that MDG is not alleging that Ms. Manzo-Berding made

clearly contradictory statements which would be the scenario contemplated in the previously cited

case law (see Van T. Junkins and Associates v. U.S. Industries, 736 F.2d 656, 657 (11th Cir.

1984); Rollins, 833 F.2d at 1530; and Lane v. Celotex Corp., 782 F.2d 1526, 1532 (11th Cir. 1986)

Rather, MDG is merely claiming “inconsistencies” which Plaintiff addresses as follows:

       Plaintiff did not disclose settlement discussions. Rather, Plaintiff responded to a request

by Defendants for a breakdown in damages sought including a basis for its contract damages.

Plaintiff also provided a chart showing its losses which tied directly to Plaintiff’s financials.

Manzo-Berding Declaration ¶ 5. Moreover, Plaintiff provided the basis for its damages. It sets

forth in detail the wrongful acts by Defendants and that these acts warranted punitive damages.

       Not to belabor the point, Plaintiff anticipated that it would have an expert and specifically

sought outside funding for expert expenses. See Bankruptcy Case 20-19106, DE # 22, ¶ 9.

Counsel for the Debtor submitted the Agreement for approval of the litigation costs including

expert fees. Id, DE # 186, p 7. See also DE # 190, ¶ 7-8. Not surprisingly, MDG objected to any

litigation funding for Plaintiff. DE # 190. Following a hearing, this Court granted the Motion for

outside litigation funding, which included a provision for funding experts, on the very day the

expert report was due. DE # 191. In testifying as to her reliance on an expert, Ms. Manzo-Berding

was reflecting the position of the Plaintiff in anticipating the assistance of an expert on the issue

of damages. There was no gamesmanship here. See Allen Russell Publi’g, Inc. v. Levy, 109 F.R.D.




                                                 11
               Case 19-01230-SMG              Doc 216         Filed 09/10/21        Page 12 of 18




315 (N.D. Ill 1985)(holding that good cause existed to vacate a default given the defendant’s

inability to procure counsel due to lack of funds).6

         With respect to MDG’s assertion that the interrogatory responses only identified one item

of damages—“loss of profits”, the responses also asserted that it “lost substantial revenue and lost

a valuable franchise relationship”. Motion, Ex. D, pg. 5. What this Court should not lose sight of

is that the Plaintiff entered into a franchise agreement and procured financing of $1.4 million with

the Berdings contributing approximately $600,000 in equity. The franchise has been terminated.

Given Defendants’ wrongful acts, it is unlikely that Plaintiff could sell its business for an amount

to recoup the investment value. This also comports with Defendant-owners’ view that the owners

would be able to purchase Plaintiff’s business through the bankruptcy process for “pennies on the

dollar.” See MDG Motion for Summary Judgment, Ex. D, pg. 253 (line 14)

                 THE SANCTION OF PRECLUSION IS NOT APPROPRIATE

         MDG refers to “repeated and undeniable discovery violations” that merit sanctions under

Fed. R. Civ. 37(c) but refers only to the inability of Plaintiff to secure an expert by April 6 th and

deficient discovery served that acknowledged that Plaintiff would supplement when it obtained an

expert. Yet nowhere can MDG’s counsel point to any communication to Plaintiff regarding these

alleged “repeated and undeniable discovery violations”. Defendant MDG raises it for the first time

on summary judgment, which itself is improper. See Nephron Pharmaceuticals Corporation v.

Hulsey, 2020 WL 7684863 (M.D. Fla. Oct. 7, 2020), (“rather than raising this issue as a discovery


6
         While MDG has argued in the past that Plaintiff had two years to procure an expert and that its failure to do
so was dilatory, this was and is not true. Plaintiff faced two motions to dismiss from MDG, predicated upon the
argument that MDG could not be held responsible for another tenant’s (Xtreme) wrongdoing. See DE # 24 and 39.
Yet we now know that this was a misleading argument that delayed this litigation for nearly a year. Indeed, MDG
continued to assert this position in its Answer (denying the allegation that Xtreme functioned as the manager and
asserting affirmative defenses that Xtreme was not its agent). See DE # 135, ¶¶30-31 and First and Fifth Affirmative
Defenses. In fact, MDG only changed its position for the first time when it filed its motion for summary judgment,
conceding that Xtreme was its manager. DE # 161, pg. 2 (noting Xtreme’s position as “manager”). This is nearly
two years after Plaintiff filed its complaint.

                                                         12
            Case 19-01230-SMG          Doc 216       Filed 09/10/21    Page 13 of 18




matter earlier in the proceedings, Defendants have waited until summary judgment to, in essence,

use Nephron’s discovery failure as a complete bar to Nephron’s claims. This result is

untenable”)(citing Cheney v. IPD Analytics, 2009 WL 4800247, at *5 (S.D. Fla. Dec. 11,

2009)[finding “no merit as it would render most of Fed. R. Civ. P. 26 useless and would encourage

parties to resolve their discovery disputes at the summary judgment stage”]); see also XTEC, Inc.

v. Cardsmart Technologies, Inc., 2014 WL 10250973 (S.D. Fla. Dec. 2, 2014)(“to the extent that

Defendants now seek to raise the wholesale failure to disclose under Rule 26 outside of the

discovery period, this Court finds that such argument has been waived.)

        Having lost on its objections to the Court regarding Plaintiff’s motion to obtain litigation

funding, MDG found a new way to preclude Plaintiff from moving forward with the vital

assistance of an expert on damages and simultaneously have the case dismissed notwithstanding

the clear and convincing evidence of MDG’s participation in forging a lease amendment, refusing

to permit signage, and wrongfully interfering with the franchise relationship. All this forced

Plaintiff into bankruptcy scenario that was not only foreseeable but was specifically contemplated

and sought by the owners of Defendants. As Jens Berding testified regarding his discussion with

David Goldfarb:

        Q.     . . . do you have an understanding as to what would be their motive to interfere in
your relationship with them MDG?

         A.    Yes, personal gain. The benefit of us not succeeding was to make more money
themselves and to at the end being able to buy the park from us as David Goldfarb in a meeting in
the fall of 2000 put it, well, I guess all the other markers are too expensive for us and we’ll buy
you out of bankruptcy for pennies on the dollar. So there was a clear vision of what would happen
if we were not to succeed and that the investment would fall to them and they would pick it up for
pennies on the dollars.

       Q.      When did Mr. Goldfarb make that remark?

        A.     When we had, you know, we had worked through the summer of 2018. We had
sort of stopped making payment to the –to the bank. I approached him and I said your actions are

                                                13
             Case 19-01230-SMG             Doc 216    Filed 09/10/21   Page 14 of 18




showing effects and can we try to find a solution. Because it was never our intention to come to
Florida and to fight and have to sort of being in a contentious relationship with out co-tenant. But
we saw that they chose to take that stand and so we try to resolve the issue in a meeting. And
basically in the meeting he asked me how much it cost to build the park and he indicated that that
was too expensive for them to pay over $2 million. And he asked me, well, if we pay off your
loan and you get out of here, how much is the SBA loan and I said at that point it was probably
1.2, 1.4 million. He said that was too expensive. He still couldn’t envision paying that amount of
money, and then basically he said we will buy you out of bankruptcy for pennies on the dollars
That’s how it’s going to go down because he didn’t see any other alternative for us.

       Q.      Right. When was that meeting?

       A.      That’s in the fall of 2018.

       Q.      Had Seven Stars already filed bankruptcy at that point?

        A.       No. . . . we couldn’t even get things that were spelled out in the lease. Like the
pylon signage, after we couldn’t get these things from them, it was clear that, you know, we had
very little alternative than to look for another solution and that was the attempt to negotiate and
see whether there was any interest in resolving this amicable and it left us with a clear
understanding of what they know the power and the position that the landlord had and that they
could wait it out. . .

MDG Motion for Summary Judgment, Ex. D, pg. 252 (lines 8-25) – pg. 254 (lines 1 – 6). See also

Manzo-Berding Declaration 9/10/21, Ex. 1 (MDG 3824 – Mary Bertoni, MDG’s CFO stating in

July 2018 that if Plaintiff stopped paying rent, MDG would be “in a very good position with bank

to take over his assets at a discount”).

       The U.S. Trustee also took issue with MDG’s lack of “full candor toward this tribunal” in

waiting until after the due date for expert reports passed to raise objections. The Court did not

even approve the litigation funding agreement until April 14, 2021. As the U.S. Trustee pointed

out in response to MDG’s objection to the litigation funding and the expert witness deadline, “[a]s

the estate fiduciary had insufficient funds to retain experts prior to the Legalist agreement, it is




                                                 14
               Case 19-01230-SMG               Doc 216         Filed 09/10/21        Page 15 of 18




conceivable the estate fiduciary could not retain an expert without Mr. Green’s appearance in the

Adversary Proceeding.” DE # 192, pg. 7.7

A.       RULE 37(C) SANCTIONS ARE NOT AUTOMATIC

         Fed. R. Civ. P. 37(c) provides in pertinent part that: “If a party fails to provide information

or identify a witness as required by Rule 26(a) or (e), the party is not allowed to use that

information or witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure

was substantially justified or is harmless (emphasis added). “The main purpose of Rule 37(c)(1)

is to ‘prevent[] surprise and prejudice to the opposing party.’” Henry v. Bradshaw, 2008 WL

11409966 at *3 (S.D. Fla. May 19, 2008)(quoting Whetstone Candy Co., Inc. v. Nestle USA, Inc.,

2003 WL 2568630 * 3 (M.D. Fla. 2003)).

B.       RULE 37(C) SANCTIONS ARE NOT WARRANTED

         A court's determination as to whether failure to make sufficient expert disclosures or any

other additional discovery beyond the deadlines contained in the scheduling order is substantially

justified or harmless is normally based on the following factors: “(1) the surprise to the party

against whom the evidence would be offered; (2) the ability of that party to cure the surprise; (3)

the extent to which allowing the evidence would disrupt the trial; (4) the importance of the

evidence; and (5) the nondisclosing party's explanation for its failure to disclose the evidence.”

See Mobile Shelter Sys. USA Inc. v. Grate Pallet Sols, LLC, 845 F. Supp. 2d 1241, 1250-51 (M.D.

Fla. 2012). Ultimately, “[f]ailure to disclose is ‘harmless' where there is no substantial prejudice

to the party entitled to receive the disclosure.” Poole v. Gee, 2008 WL 2397603 at * 2 (M.D. Fla.

June 10, 2008).


7
          To be noted also, all the agreed scheduling orders entered in this case contemplated the completion of fact
discovery before expert discovery. MDG only objected to an extension after the April 6 th date passed with no
designation of experts, which on the part of Plaintiff, was due solely to the inability to fund this expense which was a
secret to no one—hence the need for and approval by the Court of the litigation funding agreement.

                                                          15
             Case 19-01230-SMG          Doc 216       Filed 09/10/21   Page 16 of 18




        As to the first factor, the loss of investment value of $1.9 million should hardly surprise

MDG as there is evidence that Mr. Goldfarb was aware of this as early as 2018. See MDG MSJ

Ex. D, pg. 252 (lines 8-25) – pg. 254 (lines 1 – 6). Moreover, MDG’s counsel cross-examined Mr.

Berding at length about the valuation of the business. See DE # 190 pgs. 48-50. This factor favors

Plaintiff.

        As to the second factor, the ability of that party to cure the surprise, Defendant has known

for some time that Plaintiff wanted to pursue expert discovery because of the difficulty in

determining damages. Defendants have also been aware for some time that Plaintiffs have

consistently claimed that Defendant’s ultimate objective was to destroy Plaintiff’s business which

logically results in a diminution of the business’ value. The Court could re-open discovery for the

limited purpose of taking expert depositions. This would cure any claimed surprise. See In re

Complaint of Kreta Shipping, S.A., 181 F.R.D. 273, 278 (S.D.N.Y 1998) (court afforded party an

opportunity to “cure their disclosure failures” by permitting opposing party to depose experts “on

new matters contained in their new expert reports”).

        In addition, the photographs that MDG wants stricken should not come as a surprise to

Defendants as Defendants’ corporate representatives identified similar photos taken of the Xtreme

facility. See Manzo-Berding Decl. ¶ 12. Moreover, many of these photos were attached to the

second amended complaint and until this Motion, were never challenged by the Defendants on

either authentication or admissibility grounds. This factor favors Plaintiff.

        As to the third factor, this Court has not yet a trial date so there would be no disruption.

This factor favors Plaintiff.

        As to the fourth factor, as Defendants have made clear, damages are a significant part of

any claim. On this point, Plaintiff shares this view. Plaintiff did not delay and acted expeditiously



                                                 16
             Case 19-01230-SMG          Doc 216       Filed 09/10/21    Page 17 of 18




in securing litigation funding. Because Courts favor decisions on the merits, this factor should

weigh in favor of permitting Plaintiff to supplement evidence of its damages.

       Finally, as to the fifth factor, when this Court denied the extension for the expert discovery

deadline, Plaintiff sought funds from the litigation funder, Legalist, to retain an expert to

adequately prepare updated interrogatory responses . Manzo-Berding Declaration, ¶ 7. The funder

took the position that it no longer needed to fund this category considering this Court’s May 13,

2021 Order. Id., ¶9. In addition to these guiding factors, courts generally do not preclude expert

testimony or other critical evidence if the preclusion will result in the dismissal of the case unless

there has been a determination of willfulness or other deliberate misconduct. See Catalina Rental

Apartments, Inc. v Pacific Ins. Co., Ltd., 2007 WL 1050634 (S.D. Fla. April 3, 2007)(“striking

Defendant's expert witnesses would be a harsh sanction, especially considering that there is no

evidence of bad faith on the part of the Defendant and that the expert testimony is fundamental to

Defendant's case. Excluding this “critical evidence is an ‘extreme’ sanction, not normally to be

imposed absent a showing of willful deception or ‘flagrant disregard’ of a court order by the

proponent of the evidence”); see also Prieto v. Total Renal Care, Inc., 2019 WL 2510003 (S.D.

Fla. June 18, 2019)(“striking expert testimony is a harsh sanction that should not normally be

imposed absent a showing of willful deception of ‘flagrant disregard’ of a court order by the

proponent of the evidence.” )(internal citations and quotation marks omitted).

       There has been no finding that the Plaintiff has acted in a flagrant disregard of this Court’s

rules. To the contrary, Plaintiff has acted in good faith throughout its Bankruptcy Case. Manzo-

Berding Decl. ¶ 13. There is substantial evidence before this Court as to Defendants’ wrongdoing.

Permitting this case to proceed without affording Plaintiff the ability to adequately prove its

damages would essentially be rewarding the Defendants for its bad behavior. Their deliberate



                                                 17
             Case 19-01230-SMG          Doc 216       Filed 09/10/21   Page 18 of 18




actions caused the Plaintiff to go from being a viable going concern to one requiring bankruptcy

protection. Defendants clearly knew what they were doing, as they anticipated they could purchase

Plaintiff’s business assets for “pennies on the dollar” as Mr. Goldfarb stated.




                                         CONCLUSION

        For the foregoing reasons, MDG’s Motion to Strike Ms. Manzo-Berding’s Declaration

and the Motion for Sanctions should be denied in its entirety and the case should be permitted to

proceed to trial.

Dated: September 10, 2021

                           LAW OFFICE OF KATHLEEN A. DALY, P.A.


                                      /s/ Kathleen A. Daly_______________
                              By:     Kathleen A. Daly (Fla. Bar No. 112438)

                              515 N. Flagler Dr., Ste. P300
                              West Palm Beach, FL 33401
                              (917) 301-2437
                              (561) 293-8514
                              kdaly@kadalylaw.com

                              Attorney for the Plaintiff




                                                 18
